    Case 2:19-cv-11659-LJM-SDD ECF No. 1 filed 06/05/19    PageID.1   Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN

                                              x
REID BIGLAND,                                 :
                                              :
        Plaintiff,                            :
                                              :
v.                                            :     No. 2:19-cv-11659
                                              :
FCA NORTH AMERICA HOLDINGS, LLC;              :
FCA US LLC; FIAT CHRYSLER                     :
AUTOMOBILES, N.V.,                            :
                                              :
        Defendants.                           :
                                              x

                             NOTICE OF REMOVAL

        Defendants FCA North America Holdings LLC and FCA US LLC

(collectively “Defendants”), through their undersigned counsel, hereby give notice

and remove this action, and all claims and causes of action therein, from the

Circuit Court for the County of Oakland, Michigan, to the United States District

Court for the Eastern District of Michigan. This removal is made pursuant to 28

U.S.C. §§ 1332, 1441, and 1446.

        Defendants appear for the purpose of removal only and for no other purpose,

and reserve all available rights and defenses.1



1
     E.g., Full Spectrum Sols., Inc. v. Harmony Lighting, Inc., 2007 WL
1218719, at *1 (E.D. Mich. Apr. 23, 2007) (“a defendant does not waive objections
 Case 2:19-cv-11659-LJM-SDD ECF No. 1 filed 06/05/19       PageID.2   Page 2 of 12



                      STATEMENT OF JURISDICTION

      1.    This is a civil action over which this Court has original jurisdiction

under 28 U.S.C. § 1332(a) and which may be removed to this Court pursuant to 28

U.S.C. §§ 1441 and 1446 for the reasons set forth below.

                          THE REMOVED ACTION

      2.    On May 24, 2019, Plaintiff Reid Bigland filed a Summons and

Complaint in the Circuit Court for the County of Oakland, Michigan, which was

assigned Case No. 2019-174165-CD (the “State Court Action”).

      3.    FCA North America Holdings LLC (“FCA North America”) and FCA

US LLC (“FCA US”) were served on May 30, 2019 in the State Court Action.

Defendants understand that Fiat Chrysler Automobiles N.V. (“FCA N.V.”) has not

been properly served in the State Court Action. Defendants have not answered or

otherwise responded to the Complaint. Defendants are not aware of any further

proceedings regarding the State Court Action.

      4.    True and correct copies of the Complaint, Summonses, and Proof of

Service are attached hereto as Exhibits A, B, and C, respectively. Other than these

documents, no pleadings, process, orders or other documents have been filed in the

State Court Action.



to service of process or personal jurisdiction by removing a state court action to
federal court”); 28 U.S.C. § 1448.


                                        -2-
 Case 2:19-cv-11659-LJM-SDD ECF No. 1 filed 06/05/19        PageID.3   Page 3 of 12



      5.     The Complaint purports to assert claims under Michigan’s

Whistleblowers’ Protection Act, M.C.L. § 15.361 et. seq. and for violation of

Michigan public policy and unjust enrichment related to Defendants’ alleged

decision to “defer” Plaintiff’s “Long Term Incentive” shares and an annual bonus

“for 2018” pending an ongoing investigation by the U.S. Securities & Exchange

Commission (“SEC”) regarding “Defendants’ former monthly sales reporting

practices.” (Compl. ¶¶ 1, 42, 49-53, 63, 69.)

      6.     As the basis for these claims, Plaintiff alleges that Defendants

withheld his 2018 “Long Term Incentive” stock payout, special dividends, and an

annual bonus in purported retaliation for his “participat[ion] in the SEC’s

investigation.”   (Id. ¶¶ 62-69, 73.)   Although Plaintiff portrays himself as a

“Whistleblower” (id. ¶ 1), he acknowledges in his Complaint that Defendants—not

Plaintiff—“self-reported” the sales reporting issue to the SEC. (Id. ¶ 45.) Plaintiff

also alleges that his testimony before the SEC was not voluntary, but rather had

been “requested by the SEC.” (Id. ¶¶ 49-50.) Plaintiff further alleges that the SEC

“suggested to Plaintiff that he admit to some wrongdoing as to Defendants’

monthly sales reporting.” (Id. ¶ 53.)

      7.     Plaintiff is subject to agreements with Defendants that provide for

mandatory arbitration of claims concerning the terms of the “Long Term

Incentive” Plan at issue here, together with an exclusive forum selection clause that



                                         -3-
    Case 2:19-cv-11659-LJM-SDD ECF No. 1 filed 06/05/19   PageID.4   Page 4 of 12



designates the U.S. District Court for the District of Delaware as the exclusive

jurisdiction for disputes regarding, among other things, motions to compel

arbitration. Accordingly, Defendants intend to move to transfer this action to the

U.S. District Court for the District of Delaware under 28 U.S.C. § 1404(a), and

then to compel arbitration.2

                               PROCEDURAL ISSUES

        8.    Removal is timely under 28 U.S.C. § 1446(b). FCA North America

and FCA US were served on May 30, 2019 and are therefore removing within the

30-day period set by 28 U.S.C. § 1446(b). Defendants understand that FCA N.V.

has not been properly served in this matter, and thus “the 30-day removal period

under § 1446 never commenced” for FCA N.V. Dernis v. Amos Fin., 701 F.

App’x 449, 453 (6th Cir. 2017); see also Murphy Bros. v. Michetti Pipe Stringing,

Inc., 526 U.S. 344, 347-48 (1999). Although Plaintiff purports to have served FCA

N.V. by serving its supposed “registered agent” in Michigan (see Ex. C),

Defendants understand that FCA N.V. does not have a registered agent in

Michigan. (See https://cofs.lara.state.mi.us/corpweb/CorpSearch/CorpSearch.aspx

2
       As one court in this Circuit recently noted, “mandatory arbitration clauses
and forum-selection clauses” are “complementary,” by, for example, specifying the
jurisdiction for “ancillary proceedings” regarding “judicial enforcement of
arbitration.” Branch v. Mays, 265 F. Supp. 3d 801, 805 (E.D. Tenn. 2017); see
also Sharpe v. AmeriPlan Corp., 769 F.3d 909, 916 (5th Cir. 2014) (a forum-
selection clause “has effect in determining where any lawsuit—even one that may
result in an order compelling arbitration—must be brought.”).


                                       -4-
    Case 2:19-cv-11659-LJM-SDD ECF No. 1 filed 06/05/19    PageID.5   Page 5 of 12



(showing no entry for FCA N.V.).) None of the Defendants has previously filed a

Notice of Removal of this matter in this Court.

        9.     Pursuant to 28 U.S.C. § 1446(b)(2), all “properly . . . served”

defendants “join in or consent to the removal of the action.” Id. (emphasis added).

Because FCA N.V. has not been properly served in this matter, Defendants “were

not required to obtain [its] concurrence in the removal.” Miller v. Pathway Fin.,

2013 WL 1821252, at *1 n.1 (E.D. Mich. Apr. 30, 2013). Nonetheless, Defendants

have been authorized to inform the Court that FCA N.V. consents to this removal.

        10.    Venue is proper under 28 U.S.C. § 1441(a) because this Court is the

U.S. District Court for the district where the State Court Action is pending. The

Circuit Court of Oakland County, Michigan is located within the Eastern District

of Michigan.3

              JURISDICTION IS PROPER UNDER SECTION 1332(a)

        11.    The Court has jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(a), which grants federal district courts original jurisdiction of all civil

3
       Even where a forum-selection clause governs a dispute, as here, a state court
action may be removed only “to the district court of the United States for the
district and division embracing the place where such action is pending.” 28 U.S.C.
§ 1441(a); see Kerobo v. Sw. Clean Fuels, Corp., 285 F.3d 531, 534 (6th Cir.
2002) (same). Thus, as the Supreme Court has explained, the parties’ forum-
selection clause “does not render venue in [this] court ‘wrong’ or ‘improper.’” Atl.
Marine Constr. Co. v. Dist. Court, 571 U.S. 49, 59 (2013). Instead, “the [forum-
selection] clause may be enforced through a motion to transfer under § 1404(a).”
Id.


                                         -5-
 Case 2:19-cv-11659-LJM-SDD ECF No. 1 filed 06/05/19         PageID.6    Page 6 of 12



actions where (1) the action is between “citizens of different States” or “citizens of

a State and citizens or subjects of a foreign state,” and (2) the amount in

controversy exceeds “$75,000, exclusive of interest and costs.” As set forth below,

this action satisfies both requirements and thus removal is proper pursuant to 28

U.S.C. § 1441.

      A.     Complete Diversity of Citizenship Exists

      12.    Diversity of citizenship exists when a suit is between “citizens of

different States” or “citizens of a State and citizens or subjects of a foreign state.”

28 U.S.C. § 1332(a)(1)–(2).

      13.    Section 1332(a) requires “complete diversity” of citizenship, which is

established when a “suit [is] between ‘citizens of a State and citizens or subjects of

a foreign state.’” Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 580 n.2 (1999).

      14.    Plaintiff. Plaintiff alleges that he is a “citizen of Oakland County,

Michigan.” (Compl. ¶ 2.)

      15.       FCA N.V. FCA N.V. is a foreign corporation organized and existing

under the laws of the Netherlands with its principal place of business in London,

United Kingdom.       (Declaration of Shavan M. Giffen (“Giffen Decl.”) ¶¶ 4-6

(Exhibit D).)     For purposes of diversity jurisdiction, a foreign corporation is

deemed a citizen of (i) the “foreign state by which it has been incorporated,” and

(ii) the “State or foreign state where it has its principal place of business.” 28



                                         -6-
 Case 2:19-cv-11659-LJM-SDD ECF No. 1 filed 06/05/19     PageID.7    Page 7 of 12



U.S.C. § 1332(c)(1). Thus, FCA N.V. is a citizen of the Netherlands and the

United Kingdom.

      16.    FCA North America. FCA North America is a limited liability

company. For the purposes of diversity jurisdiction, “a limited liability company

has the citizenship of each of its members.” Delay v. Rosenthal Collins Grp., LLC,

585 F.3d 1003, 1005 (6th Cir. 2009). FCA North America’s sole member is FCA

N.V., a citizen of the Netherlands and the United Kingdom. (Giffen Decl. ¶¶ 3-4.)

Thus, FCA North America is a citizen of the Netherlands and the United Kingdom.

      17.    FCA US. FCA US is also a limited liability company. FCA US’s

sole member is FCA North America. (Giffen Decl. ¶¶ 2-3.) Because FCA US’s

citizenship is determined by that of its sole member, FCA North America, FCA US

therefore is also a citizen of the Netherlands and the United Kingdom. See Curtis

v. FCA US, LLC, 2019 WL 1589746, at *1 (N.D. Ill. Apr. 12, 2019) (FCA US “is a

citizen of The Netherlands and England for diversity jurisdiction purposes”);

Petropolous v. FCA US, LLC, 2017 WL 2889303, at *5 (S.D. Cal. July 7, 2017)

(same; collecting cases involving Defendants).

      18.    Accordingly, as indicated in the chart below, all three named

defendants are citizens of the Netherlands and the United Kingdom for purposes of

diversity jurisdiction:




                                       -7-
 Case 2:19-cv-11659-LJM-SDD ECF No. 1 filed 06/05/19            PageID.8   Page 8 of 12




                         Fiat Chrysler Automobiles N.V.

                       Incorporated: the Netherlands
                       Principal Place of Business: United Kingdom




                                    Sole member

                                FCA North America
                                  Holdings LLC




                                    Sole member

                                    FCA US LLC




      19.    Because Plaintiff is a citizen of Michigan, and all three named

defendants are citizens of the Netherlands and the United Kingdom, there is

complete diversity of citizenship in this action as required by Section 1332(a)(2).

      B.     Amount In Controversy Exceeds $75,000

      20.    Section 1332(a) also requires that the amount in controversy “exceeds

the sum or value of $75,000, exclusive of interest and costs.”

      21.    Plaintiff alleges that he is “a dedicated, high performing employee of

what is now Defendant Fiat Chrysler Automotive, N.V.,” and currently holds

several “major executive positions,” including “Chairman, President, and CEO of

                                          -8-
 Case 2:19-cv-11659-LJM-SDD ECF No. 1 filed 06/05/19         PageID.9   Page 9 of 12



Fiat Chrysler Canada; Head of US Sales; Head of US Fleet; and Global Head of

the Ram Brand.” (Compl. ¶¶ 7, 21, 26.) He also “currently serves as a member”

of several Committees. (Id. ¶ 27.) For example, Plaintiff alleges that he was “an

original member of the Group Executive Council and Group Product Committee,”

which “are the highest executive decision-making bodies in the company.” (Id.

¶ 15.)

         22.   Plaintiff alleges that his compensation consists of “three components”:

(1) “base pay,” (2) “an annual bonus,” and (3) “a ‘Long Term Incentive’ (stock

payout) payment,” which includes “special dividends payable on the[] shares.”

(Compl. ¶¶ 31, 69.)

         23.   Plaintiff seeks, among other things, “compensatory” and “exemplary

damages” resulting from Defendants’ allegedly improper “withhold[ing]” of his

2018 “annual bonus, ‘Long Term Incentive’ payout, and special dividends.”

(Compl. ¶¶ 28, 78, 89, 92, 98, Relief Requested.)         Plaintiff asserts that these

damages amount to “more than 90% of his total compensation for the year 2018.”

(Id. ¶ 97.)    Although Plaintiff avoids identifying the total amount of claimed

damages, Plaintiff asserts that the allegedly improperly withheld “special

dividends” alone—that is, not counting the Long Term Incentive payout or annual

bonus—amount to “approximately $1.8 million.” (Id. ¶ 69 (emphasis added).)




                                          -9-
Case 2:19-cv-11659-LJM-SDD ECF No. 1 filed 06/05/19         PageID.10    Page 10 of 12



      24.    These allegations are enough to put the amount in controversy in

excess of $75,000. See Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.

547, 554 (2014) (“[A] defendant’s notice of removal need include only a plausible

allegation that the amount in controversy exceeds the [$75,000] jurisdictional

threshold.”); White v. Medtronic, Inc., 2018 WL 7858100, at *2 (E.D. Mich. June

22, 2018) (“Whether or not the plaintiff will actually recover an amount above

$75,000 is irrelevant. What matters is the plaintiff’s good faith claim for damages

and whether the value of that claim exceeds the jurisdictional threshold.”

(emphasis in original)).4

            NOTICE TO ADVERSE PARTY AND STATE COURT

      25.    Pursuant to 28 U.S.C. § 1446(d), Defendants are serving written

notification of the removal of this case on Plaintiff’s counsel (identified below):

                    Deborah L. Gordon
                    DEBORAH GORDON LAW
                    33 Bloomfield Hills Parkway, Suite 220
                    Bloomfield Hills, MI 48304

      26.    Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly file a

Notice of Filing Notice of Removal, attaching a copy of this Notice of Removal,

with the Circuit Court of Oakland County, Michigan.


4
      Defendants do not concede or admit, in any fashion, that any claims for such
amount, or any amounts, have legal or factual merit, and reserve all rights and
defenses to such claims.


                                         -10-
Case 2:19-cv-11659-LJM-SDD ECF No. 1 filed 06/05/19       PageID.11    Page 11 of 12




                                    *     *     *
      27.      Defendants reserve the right to submit additional evidence in support

of the Notice of Removal, including as may be necessary to address and refute any

contentions set forth in a motion to remand.

                                  CONCLUSION

      Pursuant to 28 U.S.C. §§ 1332(a), 1441 and 1446, Defendants hereby

remove this action from the Circuit Court of Oakland County, Michigan to the U.S.

District Court for the Eastern District of Michigan.

                                           Respectfully submitted,

                                          /s/ Julia M. Jordan
 Thomas W. Cranmer (P25252)               Julia M. Jordan (N.Y. 2814952)
 MILLER, CANFIELD, PADDOCK &              SULLIVAN & CROMWELL LLP
 STONE, PLC                               1700 New York Avenue, N.W.,
 840 West Long Lake Road, Suite 150       Suite 700
 Troy, Michigan 48098-6358                Washington, D.C. 20006-5215
 Tel: (248) 879-2000                      Tel: (202) 956-7500
 cranmer@millercanfield.com               Jordanjm@sullcrom.com

                                          Jacob E. Cohen (N.Y. 4787271)
                                          SULLIVAN & CROMWELL LLP
                                          125 Broad Street
                                          New York, New York 10004-2498
                                          Tel: (212) 558-4000
                                          Cohenja@sullcrom.com

                           Counsel for Defendants
               FCA North America Holdings LLC and FCA US LLC

June 5, 2019




                                         -11-
Case 2:19-cv-11659-LJM-SDD ECF No. 1 filed 06/05/19         PageID.12   Page 12 of 12



                           CERTIFICATE OF SERVICE
         I hereby certify that on June 5, 2019, I presented the foregoing to the Clerk

of the Court for filing and uploading to the electronic court filing system and I also

certify that I have mailed by United States Postal Service the documents to the

following individual:

          Deborah L. Gordon (P27058)
          33 Bloomfield Hills Parkway, Suite 220
          Bloomfield Hills, Michigan 48304


                                  /s/ Julia M. Jordan
                                  Julia M. Jordan (N.Y. 2814952)
                                  SULLIVAN & CROMWELL LLP
                                  1700 New York Avenue, N.W.,
                                  Suite 700
                                  Washington, D.C. 20006-5215
                                  Tel: (202) 956-7500
                                  Jordanjm@sullcrom.com


                                  Attorneys for Defendants FCA North America
                                  Holdings LLC and FCA US LLC




33777440.1\088888-02778




                                          -12-
